18-cv-01060-EAS-EPD Doc #: 136-28 Filed: 02/17/21 Page: 1 of 6 PAGEID       Paige Aff.
          Columbus Police
                                   EFFECTIVE
                                     Aug. 01, 1987
                                                             NUMBER
                                                               2.02
                                                                              Ex. 5
          Division Directive       REVISED                   TOTAL PAGES

                                     Mar. 30, 2014                    6
                           Discharged Firearms


       I. Introduction
          This directive establishes procedures for all sworn personnel involved in
          incidents of discharged firearms, on or off duty.

       II. Policy Statements
       A. Personnel shall report all incidents of discharged firearms, on or off duty,
           other than those done in the course of training, testing, or legal recreational
           purposes.
       B. When evidence exists that personnel involved in a use of firearms incident
           may be under the influence of alcohol or drugs, the investigating supervisor
           shall require the involved personnel to submit body fluids for laboratory
           analysis.
       C. A member of the Firearms/Police-Involved Death Review Board shall re-
           spond to any police action resulting in death or when the Critical Incident
           Response Team (CIRT) has been activated.
       D. When a firearm is unintentionally discharged on a Division of Police
           firing range and there are no resulting injuries, Ordnance Unit personnel
           shall determine the appropriate course of action.
       E. The Internal Affairs Bureau may be directed to conduct an administrative
           investigation of incidents involving the discharge of a firearm resulting in
           the injury or death of a human. Any statements or evidence obtained as
           a result of an order to comply with questioning during an administrative
           investigation will not be shared with or used in any criminal investigation
           or proceeding involving the personnel ordered to answer questions.
       F. Incidents involving serious physical harm or death shall be handled in one
           of the following manners:
         1. For occurrences in the City of Columbus, CIRT shall conduct a criminal
              investigation and the investigative packet shall be forwarded to the county
              prosecutor in the county in which the incident occurred. That prosecutor
              shall determine if the case will be presented to a Grand Jury.
         2. For occurrences outside the City of Columbus, the law enforcement
              agency in whose jurisdiction the incident occurred shall conduct the
              criminal investigation and their individual policies shall dictate any sub-
              sequent review, unless other arrangements are made between CIRT
              and the other jurisdiction at the time of the incident.


          Directive 2.02               Revised 03/30/14                    Page 1 of 6



   CPD DM 006278                               0:0-cv-0000                                   1/15/19
18-cv-01060-EAS-EPD Doc #: 136-28 Filed: 02/17/21 Page: 2 of 6 PAGEID

       G. Scene Security
          Personnel shall protect the scene as any other serious crime scene in
          accordance with the “Serious Crime Scenes, Threatened Officer Protec-
          tion, and Guard Duty” directive. Only personnel assigned to investigate
          a police-involved shooting shall be permitted within the protected area of
          the shooting scene. The exception will be the Chairperson of the Firearms/
          Police-Involved Death Review Board or his or her designee, who shall be
          shown the scene at the first reasonable opportunity.
       H. CIRT shall investigate the following incidents:
        1. The discharge of a firearm that results in human injury/death, exclud-
             ing the unintentional discharge by sworn personnel resulting
             in non-life threatening injury to themselves.
        2. The intended discharge of a firearm when the discharge:
          a. Was intentionally directed at a person, or;
          b. While not intentionally directed at a person, could be reasonably con-
              strued as such.
        3. The unintentional discharge of a firearm when the discharge occurred
             during a confrontation with a suspect, and could be reasonably con-
             strued as being directed at the suspect.
        4. The use of a firearm within the City of Columbus by a law enforce-
             ment officer from a foreign agency/jurisdiction or an authorized
             Columbus Fire Investigator. The exception is the non-injury use
             of a firearm by Franklin County Sheriff’s Office personnel.

       III. Procedures
       A. Discharged Firearm Resulting in No Injury/Death
        1. Involved Personnel
             Immediately cause Communications Bureau personnel to be notified.
        2. Communications Bureau Personnel
          a. Dispatch personnel to render assistance and/or to secure the scene,
             as necessary.
          b. Make notification as required by the Emergency Notification Guide.
       B. Discharged Firearm for the Humane Destruction of a Seriously Injured
          Animal
        1. Patrol Sergeant
          a. Complete the Discharged Firearm Report, form S-70.100.
          Note: For firearm discharges by supervisors, another patrol supervisor
             shall review and sign.
           (1) Email the form to the Firearms/Police-Involved Death Review Board
               Chairperson and the Firearms/Police-Involved Death Review
               Board Recording Secretary by the end of the tour of duty. This
               shall serve as notification of the incident.
          Page 2 of 6                Revised 03/30/14              Directive 2.02



   CPD DM 006279                         0:0-cv-0000                                   1/15/19
18-cv-01060-EAS-EPD Doc #: 136-28 Filed: 02/17/21 Page: 3 of 6 PAGEID

            (2) Route a copy through the chain of command to the involved person-
                 nel’s deputy chief.
           b. Forward the investigation through the chain of command to the Firearms/
               Police-Involved Death Review Board Chairperson.
         2. Deputy Chief
               Forward the Discharged Firearm Report to the Internal Affairs Bureau
               to be filed.
        C. Discharged Firearm Against a Dangerous Animal, Unintentional Dis-
           charge by Sworn Personnel Resulting in a Non-life Threatening
           Injury to Themselves, or Unintentional Discharges not Investigated
           by CIRT
         1. Investigating Lieutenant
         Note: The lieutenant in the chain of command of the involved personnel shall
             investigate the firearm discharge. If the chain of command lieutenant
             is not on duty, a lieutenant from the involved bureau or a patrol zone
             lieutenant shall conduct the investigation.
           a. Complete an administrative investigation.
           b. Complete the Discharged Firearm Report.
            (1) Email the form to the Firearms/Police-Involved Death Review Board
                 Chairperson and the Firearms/Police-Involved Death Review
                 Board Recording Secretary by the end of the tour of duty. This
                 shall serve as notification of the incident.
            (2) Include a copy in each investigative packet.
           c. Forward the original investigative packet and three copies through the
               chain of command to the Firearms/Police-Involved Death Review Board
               Chairperson.
           Note: The purpose of routing the investigative packet through the involved
               personnel’s chain of command is to review the investigation for com-
               pleteness. No recommendations should be made by the investigating
               supervisor or the chain of command until the incident has been reviewed
               by the Firearms/Police-Involved Death Review Board.
        D. Discharged Firearm Resulting in Human Injury/Death
         1. Involved Personnel
           a. Immediately cause any needed medical aid to be rendered.
           b. Immediately cause Communications Bureau personnel to be notified.
         2. Communications Bureau Personnel
           a. Dispatch personnel to render assistance and/or to secure the scene,
               as necessary.
           b. Make notification as required by the Emergency Notification Guide.




           Directive 2.02             Revised 03/30/14                 Page 3 of 6



   CPD DM 006280                          0:0-cv-0000                                    1/15/19
18-cv-01060-EAS-EPD Doc #: 136-28 Filed: 02/17/21 Page: 4 of 6 PAGEID

        3. Officer Support Team
             Provide the involved personnel with any assistance, information, or
             other support as needed or requested.
          Note: Officer Support Team members are subject to being subpoenaed
             to attend legal proceedings and testify to what they are told by the
             involved personnel. Officer Support Team members are cautioned not
             to discuss the incident.
        4. Critical Incident Response Team
          a. Conduct a criminal investigation.
          b. Advise the involved personnel of their constitutional rights, when ap-
             propriate.
          Note: The involved personnel may invoke their constitutional rights at any
             time during the criminal investigation.
          c. Complete a Discharged Firearm Report.
           (1) Email the form to the Firearms/Police-Involved Death Review Board
               Chairperson and the Firearms/Police-Involved Death Review
               Board Recording Secretary.
           (2) Include a copy in each investigative packet.
          d. Forward the completed investigative packet as follows:
           (1) The original to the Homicide Unit.
           (2) Three copies to the Firearms/Police-Involved Death Review Board
               Chairperson.
           (3) One copy to the county prosecutor.
                 If the suspect in a non-fatal case is not charged criminally, no copy
                 will be sent. However, the case will be reviewed with the Legal
                 Advisor and/or Prosecutor’s Office.
        5. Internal Affairs Bureau
          a. Conduct a concurrent administrative investigation when directed.
          Note: Personnel who are the focus of a criminal investigation may invoke
             their constitutional rights. This does not apply if the investigation is
             strictly administrative in nature.
          b. Forward a copy of the completed investigation to the involved person-
             nel’s deputy chief.
       E. Post Investigation Review
        1. Firearms/Police-Involved Death Review Board
          a. Review all information concerning the incident.
          b. Determine whether the discharge of the firearm was within Division
             policy. Render a finding in accordance with the Firearms/Police-
             Involved Death Review Board SOP.



          Page 4 of 6                Revised 03/30/14                Directive 2.02



   CPD DM 006281                          0:0-cv-0000                                    1/15/19
18-cv-01060-EAS-EPD Doc #: 136-28 Filed: 02/17/21 Page: 5 of 6 PAGEID

         c. Prepare and forward a summary of the findings together with the original
            investigative packet through the involved personnel’s chain of command
            to the deputy chief.
         Note: If there is a dissenting opinion between the Firearms/Police-Involved
            Death Review Board members, the dissenting member will include a
            letter of finding with the investigative packet and route it through the
            involved personnel’s chain of command to the Chief of Police.
        2. Chain of Command
         a. Review the investigative packet.
         b. Render a finding of one of the following:
          (1) Intentional and in violation of policy
          (2) Intentional and not in violation of policy
          (3) Unintentional and in violation of policy
          (4) Unintentional and not in violation of policy
         c. When appropriate, make recommendations regarding necessary cor-
            rective action.
        3. Deputy Chief of Involved Personnel
         a. Review the investigative packet and render a finding in accordance
            with III,E,2,b.
            Note: If the recommendation of the deputy chief is in disagreement
            with the finding of the Firearms/Police-Involved Death Review Board,
            forward the investigative packet to the Chief of Police.
         b. If the discharge of the firearm was intentional and not in violation
            of policy, or unintentional and not in violation of policy:
          (1) Cause the involved personnel to be notified of the final determination.
          (2) Forward the packet through the Firearms/Police-Involved Death
               Review Board Chairperson to the Internal Affairs Bureau to be filed.
         c. If the discharge of the firearm was intentional and in violation of
            policy, or unintentional and in violation of policy, determine if
            progressive discipline should be followed or if a deviation from
            progressive discipline is appropriate.
          (1) If recommending deviation from progressive discipline, for-
               ward the packet to the Professional Standards Bureau Discipline/
               Grievance Office for review then to the Chief of Police.
          (2) If the discipline does not warrant deviation from progressive dis-
               cipline, forward the packet through the involved personnel’s chain
               of command for the issuance of discipline. Then forward through the
               Firearms/Police-Involved Death Review Board Chairperson to the
               Internal Affairs Bureau.




          Directive 2.02             Revised 03/30/14                 Page 5 of 6



   CPD DM 006282                          0:0-cv-0000                                   1/15/19
18-cv-01060-EAS-EPD Doc #: 136-28 Filed: 02/17/21 Page: 6 of 6 PAGEID

       4. Chief of Police
        a. Make a final determination if there are dissenting opinions within the
           Firearms/Police-Involved Death Review Board or between the Board
           and the involved personnel’s deputy chief.
        b. Make a final determination on any request to deviate from progressive
           discipline.
        c. Cause the involved personnel to be notified of the final determination.




        Page 6 of 6                Revised 03/30/14              Directive 2.02



   CPD DM 006283                        0:0-cv-0000                                  1/15/19
